Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE July 13, 2016Omaha, NE CONTACT: Chad Daffer, Andy Grier, or Craig Allen 800-283-2357 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. ANNOUNCES THE SALE OF THE ARBORETUM OMAHA, Nebraska America First Multifamily Investors, L.P. (NASDAQ:ATAX) announced today that on June 20, 2016 it sold the Arboretum, a senior citizen apartment property, held in its MF Property portfolio, located in Omaha, Nebraska for $30.2 million.ATAX will realize a gross gain of approximately $12.4 million, before direct and indirect expenses to be recognized, in the second quarter 2016.
